Citation Nr: 1013024	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  03-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints with history of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 
1964.  She had active duty training from March 1976 to 
August 1976, and from October 1976 to September 1978.  A VA 
Form 70-3101-4, responded to in March 1997, noted that the 
Veteran's exact dates of active duty for training could not 
be verified.  A DARP Form 249-2-E dated in December 1994 
notes active duty points in several years between 1963 and 
1994, including 30 points for the time period September 1993 
to September 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005 the Veteran appeared at the RO before the 
undersigned Veterans Law Judge and delivered sworn 
testimony, including regarding the issue on appeal.  This 
case was most recently before the Board in July 2008 and was 
remanded for additional development.


FINDINGS OF FACT

1.  Medical records reveal no evidence of an inflammatory or 
rheumatoid type of arthritis.

2.  Arthritis of the joints, including the left ankle, was 
not shown in service or within a year of discharge from 
service, and the competent medical evidence fails to 
establish a nexus or link between arthritis and the 
Veteran's active service.


CONCLUSION OF LAW

Arthritis of the joints, including the left ankle, was not 
incurred in or aggravated by active service, and is not 
proximately due to, or chronically aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2001, July 2001, June 2003, 
and December 2006 the Veteran was informed of the evidence 
and information necessary to substantiate the claim, the 
information required of the appellant to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  In the 
December 2006 letter, the Veteran received notice regarding 
the assignment of a disability rating and/or effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the 
claim, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is 
no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

Service treatment records are associated with the claims 
file.  In accordance with the Board's June 2008 remand, the 
RO attempted unsuccessfully to obtain additional service 
treatment records.  Private records, VA records, and the 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  In January 
2009 the Veteran underwent a VA examination that addresses 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the January 2009 VA 
examiner's opinion is more than adequate.  The January 2009 
examiner elicited information concerning the Veteran's 
military service.  The opinion considered the pertinent 
evidence of record, and included a specific reference to the 
Veteran's service treatment records.  Supporting rationale 
was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties 
to notify and assist are met, and the Board will address the 
merits of the claim.

Service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred 
or a disease contracted in active service, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or 
air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A September 1982 Statement of Medical Examination and Duty 
Status (DA Form 2173) noted that the Veteran had "Turned 
ankle while on night land navigation exercise" during 
ACDUTRA in August 1982.

February 1984 and June 1985 "Quad" service medical 
examinations noted no orthopedic disability.

A June 1989 service treatment record (listed as "AD") 
revealed that the Veteran twisted her left ankle 2-3 days 
prior after falling into a foxhole at night.  X-rays showed 
tarsus swelling but no fracture.  The diagnosis was 
contusion of the left ankle.  A July 1989 "Over 40" service 
medical examination noted that the Veteran's left ankle had 
improved.

A May 1990 Line of Duty investigation noted that the Veteran 
had knee injury, bruises, and an injury to the head as a 
result of a May 1990 "in line of duty" automobile accident.  

A January 1991 Report Of Medical History noted that the 
Veteran had degenerative joint disease of the knees and 
ankles.

A June 1994 service physical profile noted that the Veteran 
could substitute certain exercises for running as a result 
of significant arthritis of the shoulders and knees.

A May 1995 service facility record reveals that the Veteran 
underwent arthroscopy of the left ankle with debridement of 
the anterior osteophyte, left tibia.

SSA records reveal that the Veteran was found to be 
disabled, effective August 1995, due to osteoarthritis and 
allied disorders.

An October 1995 VA whole body bone scan revealed an 
impression of mild arthritic changes of the left knee, right 
foot, and left second rib.  A May 1996 VA joints examination 
revealed history of multiple surgeries in multiple joints.

At the April 2005 Board hearing, the Veteran indicated 
(April 2005 Board hearing transcript, page 17) that she had 
2-3 ankle sprains during Reserves PT tests.  She asserted 
that her arthritis of the ankles and knees was related to 
the inservice ankle sprains.

In a statement received in July 2003 the Veteran indicated 
that she had an ankle injury in August 1989 at Ft. Hood, 
Texas.  

At a January 2009 VA examination, the Veteran indicated that 
she had an incident during service in Texas while performing 
physical training, wherein she hit numerous potholes and 
injured her left knee and ankles.  X-rays revealed mild 
degenerative joint disease of the knees and normal ankles.  
The examiner commented as follows:

After the exam was completed, I had a 
long discussion with the Veteran about 
her medical conditions.  Although the 
veteran has reduced ankle ROM on exam, 
the X-rays show no significant arthritic 
changes in the ankles, and only mild 
changes in both knees.  Any lab testing 
available, or needed, does not give 
evidence of an inflammatory, or 
rheumatoid type of arthritis.  The c-
file may have some documentation of 
ankle twists that occurred, or 
inflammation of knees or ankles after 
long periods of PT.  However, there is 
no evidence in the record of any 
significant injuries while in military 
service which would lead to long term 
disability of the veteran's joints.  

The osteoarthritic type of changes that 
are occurring in the veteran's knees, 
and possibly in the ankles, which are 
not enough to show on x-ray, are a 
natural degeneration of the joints.  
Although our bodies have support systems 
to rebuild and heal itself, certain 
parts do not rebuild well, or cannot be 
rebuilt.  Even normal ADLs tear down 
these parts.  Ligaments of all joints, 
and cartilage of joints are good 
examples of these parts.  Although they 
are very resilient, they do not heal in 
the true sense.  If a ligament is 
stretched, it goes back to its natural 
position as much as possible, but every 
twist and turn stretches that ligament.  
Cartilage does not have a true blood 
supply, so it does not heal.  

But none of the injuries documented in 
the c-file are significant to the point 
of causing permanent disability to the 
veteran's joints.  The degree of injury 
to her right SC knee is not significant 
enough to cause disability in any of the 
veteran's other joints.

The evidence clearly reveals that the Veteran had left ankle 
problems during service.  The January 2009 VA examiner, 
however, after talking with the Veteran, reviewing her 
claims file, and performing a contemporaneous examination, 
essentially opined that the injuries documented in the 
claims file were not significant enough to cause permanent 
disability to the Veteran's joints, including her left 
ankle.  In short, and even assuming that the Veteran has a 
current left ankle disability, there is no competent 
clinical medical evidence of record linking such a left 
ankle disability or other joint disability to the Veteran's 
military service.  The Board notes that the January 2009 VA 
examiner's opinion is uncontradicted.

The Board also observes that the January 2009 VA examiner 
noted that the Veteran had no joint disability secondary to 
service-connected right knee disability.

Assuming that such records exist, there do not appear to be 
any service treatment records from the Veteran's July 1963 
to April 1964 active duty service, and the Board 
acknowledges that the exact dates of the Veteran's active 
duty service may not be verified.  The Board notes, however, 
that the Veteran has asserted that the disability on appeal 
stems from her well-documented injuries in 1982 and 1989, 
and the necessity of determining the exact dates of her 
ACDUTRA and INACDUTRA is of limited consequence in this 
particular case.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has first 
hand knowledge (i.e., experiencing or observing left ankle 
pain and swelling).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

With regard to the disability on appeal, the Board finds 
that the Veteran's statements are credible.  However, the 
issue is not whether the Veteran had ankle pain or injuries 
during service; the issue is whether the Veteran has chronic 
disability as a result of such injuries.  As the Veteran 
simply does not have the necessary medical training, she is 
not competent to opine as to whether she has a chronic left 
ankle disability or other joint disability as a result of 
her military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence 
to permit a favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of multiple joints with 
history of left ankle sprain is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


